Exhibit 2.1 EXECUTION COPY MASTER PURCHASE AGREEMENT BY AND BETWEEN RENTRAK CORPORATION AND THE NIELSEN COMPANY (US), LLC December 14, 2009 TABLE OF CONTENTS Page ARTICLE I THE PURCHASE 1 Purchase and Sale of Shares 1 Purchase and Sale of Assets 2 Assumption of Liabilities 3 Purchase Price 3 Post-Closing Purchase Price Adjustment 4 The Closing 5 Allocation 8 Further Assurances 8 ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE SELLER AS TO THE NIELSEN SELLERS, THE ASSET COMPANIES AND THE STOCK COMPANY 9 Organization, Qualification and Corporate Power 9 Authorization of Transaction 9 Noncontravention 9 Capitalization and Corporate Status of the Stock Company 10 Financial Statements 10 Undisclosed Liabilities 11 Tax Matters 11 Ownership and Condition of Assets 12 Real Property Leases 12 Intellectual Property 13 Contracts 13 Accounts Receivable 14 Insurance 14 Litigation 15 Employees 15 Employee Benefits 15 Legal Compliance 16 Customers and Suppliers 16 Permits 16 i TABLE OF CONTENTS (continued) Page Brokers’ Fees 16 Bank Accounts 16 Certain Payments 16 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE BUYER 17 Organization and Power 17 Authorization of the Transaction 17 Noncontravention 17 Financial Ability to Perform 18 Brokers’ Fees 18 Litigation 18 Purchase for Investment 18 No Knowledge of Breach 18 ARTICLE IV COVENANTS 18 Closing Efforts 18 Governmental Notices, Filings and Consents 18 Operation of Business 18 Confidentiality 20 Tax Matters 20 Sharing of Tax Data 24 Collection of Accounts Receivable 24 Employees 25 Non-Solicit of Employees 27 Bulk Transfers Law 27 Non-competition 27 Announcements; Customers 28 Access and Certain Information 28 Exclusive Asset or Liability 29 Exclusivity 29 Certain Consents 29 Year-End Bonus Payments 29 ii TABLE OF CONTENTS (continued) Page Incomplete Schedules 30 ARTICLE V CONDITIONS TO CONSUMMATION OF THE TRANSACTION 30 Conditions to Obligations of the Buyer 30 Conditions to Obligations of the Seller 31 ARTICLE VI SURVIVAL AND INDEMNIFICATION 32 Survival of Representations, Warranties and Covenants 32 Indemnification 32 ARTICLE VII TERMINATION 34 Termination of Agreement 34 Effect of Termination 34 ARTICLE VIII DEFINITIONS 35 ARTICLE IX MISCELLANEOUS 47 No Third Party Beneficiaries 47 Entire Agreement 47 Succession and Assignment; Non-Binding 47 Counterparts, Facsimile and PDF Signature 47 Headings 48 Notices 48 Governing Law 48 Amendments and Waivers 48 Severability 49 Expenses 49 Submission to Jurisdiction 49 Specific Performance 50 Construction 50 Certain Limitations 51 Waiver of Punitive and Other Damages 51 iii TABLE OF CONTENTS (continued) Page Exhibits Exhibit A Acquired Assets Exhibit B Form of Initial Working Capital Statement Exhibit C Data License Agreement Exhibit D Transition Services Agreement iv MASTER PURCHASE AGREEMENT This Master Purchase Agreement (together with the Disclosure Schedules and the other schedules and exhibits hereto, this “Agreement”) is made and entered into as of December 14 2009, by and between RENTRAK CORPORATION, an Oregon corporation (the “Buyer”), and THE NIELSEN COMPANY (US), LLC, a Delaware limited liability company (the “Seller”). The Buyer and the Seller are sometimes referred to herein collectively as the “Parties” and individually as a “Party.” Capitalized terms used in this Agreement shall have the meanings ascribed to them in ARTICLE VIII.
